                                          ---      ·-------·




 1
 2
                                                                    FILED
 3                                                                   NOV O6 ?019
 4

 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11    THOMAS J. LEWIS and                          Case No.: 3:19-cv-01152-WQH-NLS
      LETICIA G. LEWIS,
12                                                 ORDER
                                     Plaintiffs,
13
     v.
14
     CHASE AIRPORT
15   MANAGEMENT INC.; COUNTY
16   OF SAN DIEGO; FEDERAL
     AVIATION ADMINISTRATION;
17   and DOES 1-100,
18                                 Defendants.
19
     HAYES, Judge:
20
           The following matters are pending before the Court: 1) the Motion to Dismiss filed
21
     by Defendant Chase Airport Management Inc. (ECF No. 4); 2) the Motion to Dismiss filed
22
     by Defendant Federal Aviation Administration (ECF No. 6); and 3) the Motion to Dismiss
23
     filed by Defendant County of San Diego (ECF No. 9).
24
                                       BACKGROUND
25
           On April 2, 2019, Plaintiffs Thomas J. Lewis ~nd Leticia G. Lewis initiated this
26
     action by filing a Complaint in the Superior Court of California, County of San Diego.
27
     (Def's Notice of Removal, ECF No. 1 at 1). On May 22, 2019, Plaintiffs filed the First
28



                                                                         3: 19-cv-01152-WQH-NLS
 1 Amended ,Complaint ("F AC") against Defendants Chase Airport Management Inc.
2    ("Chase"); the Federal Aviation Administration ("FAA"); and the County of San Diego
3    ("County"). Id. at 5. Plaintiffs bring claims for (1) negligence; (2) harassment; (3) hostile
 4 work environment; (4}hostile living environment; and (5) emotional distress. Id. Plaintiffs
 5   seek to "[h]old [Dbfendants] Doe [P]ilots criminally accountable," declaratory relief, an
 6 unspecified sum in compensatory damages, and punitive damages in the amount of
 7 $25,000,000.00. Id. at 6.
 8         On June 25, 2019, Defendant Chase filed a Motion to Dismiss for failure to state a
 9   claim. (ECF No. 4). On June 26, 2019, Defendant FAA filed a Motion to Dismiss for lack
10   of subject matter jurisdiction (ECF No. 6), supported by a Declaration (George Deel., ECF
11   No. 6-2 at 1-2) and Plaintiffs' Administrative Claim to the FAA (Ex. A to George Deel.,
12   ECF No. 6-2 at 4). On the same day, Defendant County filed a Motion for More Definite
13   Statement, or, in the alternative, a Motion to Dismiss for failure to state a claim and a
14 Motion to Strike Plaintiffs' prayer for punitive damages (ECF No. 9), supported by a
15   Request for Judicial Notice (ECF No. 9-2).
16         On July 29, 2019, Plaintiffs filed a Response in Opposition to Defendants' Motion
17   to Dismiss for failure to state a claim (ECF No. 15), supported by attachments (ECF No.
18   15 at 10-40).
19          On July 31, 2019, Defendant County filed a Reply. (ECF No. 16). On August 12,
20   2019, Defendant FAA filed a Reply. (ECF No. 17).
21          On August 15, 2019, Plaintiffs filed a Response in Opposition to Defendant County
22   of San Diego's Motion to Dismiss. (ECF No. 19). On August 22, 2019, Plaintiffs filed a
23   Response to Defendant FAA's Reply Brief in Support of Defendant FAA's Motion to
24   Dismiss. (ECF No. 25). On August 30, 2019, Plaintiffs filed a second Response to
25   Defendant FAA's Reply Brief in Support of Defendant FAA's Motion to Dismiss. (ECF
26   No. 27).
27
28

                                                   2
                                                                              3:19-cv-01152-WQH-NLS
•
         1                ALLEGATIONS OF THE FIRST AMENDED COMPLAINT
     2              Plaintiffs allege that Defendants lack "professionalism, ethical behavior and safe
     3        operations" and "[h]ave a professional responsibility to advocate and maintain safety,
     4       regulate flights in and out of airport, and ensure all regulations and rules are followed
     5       daily." (ECF No. 1 at 6). Plaintiffs allege that
     6              Defendants unnecessarily, dangerously, detoured aircraft to a specific place at
     7              a specific time. Our home a[n]d our business. Creating, a deliberate
                    atmosphere of fear ([]kill zone).
     8
     9       Id. Plaintiffs allege that Defendant Chase "annexed our property into airport operation

    10       with criminal intent placing us in a kill zone." Id. at 7. Plaintiffs allege that Defendants

    11       drove them out of their home and forced the closure of their childcare business. Id. at 9.

    12                                          LEGAL STANDARD

    13              Rule 12(b)(l) of the Federal Rules of Civil Procedure allows a defendant to move

    14       for dismissal on grounds that the court lacks jurisdiction over the subject matter. Fed R.

    15       Civ. P. 12(b)(l). The burden is on the plaintiff to establish that the court has subject matter

    16 jurisdiction over an action. Assoc. of Medical Colleges v. United States, 217 F.3d 770,
    17 778-779 (9th Cir. 2000). In resolving an attack on a court's jurisdiction, the court may go
    18       outside the pleadings and consider evidence beyond the complaint relating to jurisdiction

    19       without converting the motion to dismiss into a motion for summary judgment. Safe Air

    20       For Everyone v. Doyle, 373 F.3d 1035, 1039 (9th Cir. 2004).

    21             Federal Rule of Civil Procedure 12(b)(6) permits dismissal for "failure to state a
                                                                                           r


    22       claim upon which relief can be granted." Fed. R. Civ. P. 12(b)( 6). Federal Rule of Civil

    23       Procedure 8(a) provides that "[a] pleading that states a claim for relief must contain ... a

    24       short and plain statement of the claim showing that the pleader is entitled to relief." Fed.

    25       R. Civ. P. 8(a)(2). "A district court's dismissal for failure to state a claim under Federal

    26       Rule of Civil Procedure 12(b)( 6) is proper if there is a lack of a cognizable legal theory or

    27       the absence of sufficient facts alleged under a cognizable legal theory." Conservation

    28       Force v. Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (internal quotation omitted). "All


                                                           3
                                                                                       3:19-cv-01152-WQH-NLS
 1 allegations of material fact are taken as true and construed in the light most favorable to
2    the nonmoving party." Thompson v. Davis, 295 F.3d 890, 895 (9th Cir. 2002).
3          "[A] plaintiffs obligation to provide the 'grounds' of his 'entitle[ment] to relief
4    requires more than labels and conclusions, and a formulaic recitation of the elements of a
5    cause of action will not do." Bell At!. Corp. v. Twombly, 550 U.S. 544,555 (2007) (quoting
6    Fed. R. Civ. P. 8(a)). When considering a motion to dismiss, a court must accept as true
7    all "well-pleaded factual allegations." Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009).
 8   However, a court is not "required to accept as true allegations that are merely conclusory,
 9   unwarranted deductions of fact, or unreasonable inferences." Sprewell v. Golden St.
10   Warriors, 266 F.3d 979, 988 (9th Cir. 2001). "In sum, for a complaint to survive a motion
11   to dismiss, the non-conclusory factual content, and reasonable inferences from that content,
12   must be plausibly suggestive of a claim entitling the plaintiff to relief." Moss v. US. Secret
13   Serv., 572 F.3d 962, 969 (9th Cir. 2009) (internal quotation marks omitted).
14                                      JUDICIAL NOTICE
15         "As a general rule, 'a district court may not consider any material beyond the
16   pleadings in ruling on a Rule 12(b)(6) motion." Lee v. City ofL.A., 250 F.3d 668,688 (9th
17   Cir. 2001) (quoting Branch v. Tunnell, 14 F.3d 449,453 (9th Cir. 1994)). However Federal
18. Rule of Evidence 201 provides that "[t]he court may judicially notice a fact that is not
19   subject to reasonable dispute because it ... is generally known within the trial court's
20   territorial jurisdiction; or ... can be accurately and readily determined from sources whose
21   accuracy cannot reasonably be questioned." Fed R. Evid. 20l(b). "[U]rn;:ler Fed. R. Evid.
22   201, a court may take judicial notice of 'matters of public record."' Lee, 250 F.3d at 689
23   (quoting Mack v. South Bay Beer Distrib., 798 F.2d 1279, 1282 (9th Cir.1986)). Courts
24   may take judicial notice of"proceedings in other courts, both within and without the federal
25   judicial system, if those proceedings have a direct relation to matters at issue." US. ex rel.
26   Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992)
27   (citation and internal quotations omitted).
28

                                                   4
                                                                               3: 19-cv-01152-WQH-NLS
   1          Defendant County requests judicial notice of Plaintiffs' Complaint filed in state
   2   court in Lewis et al v. McGowen et al, No. 18-cv-0843-WQH-NLS (S.D. Cal. Mar. 13,
   3   2019) ("Lewis I") (Ex. 1, ECF No. 9-2); this Court's Order granting Defendants' Motion
   4   to Dismiss without prejudice in Lewis I (Ex. 2, ECF No. 9-2); and this Court's Order
   5   granting Defendants' Motion to Dismiss with prejudice in Lewis I (Ex. 3, ECF No. 9-2).
   6   Plaintiffs do not oppose the request for judicial notice. The Court takes judicial notice of
   7   Plaintiffs' Complaint filed in state court in Lewis I(Ex. 1, ECF No. 9-2); this Court's Order
   8   granting Defendants' Motion to Dismiss without prejudice in Lewis I (Ex. 2, ECF No. 9-
   9   2); and this Court's Order granting Defendants' Motion to Dismiss with prejudice in Lewis
 10 I (Ex. 3, ECF No. 9-2). See Borneo, Inc., 971 F.2d at 248.
 11                                          DISCUSSION
 12       A. Defendant Chase
 13          Defendant Chase contends that Plaintiffs' FAC should be dismissed on the grounds
 14    that it lacks any cognizable legal theory and any factual allegations against Defendant
 15    Chase. (ECF No. 4-1 at 5). Defendant Chase contends that Plaintiffs fail to identify any
 16    duty that Defendant Chase owes Plaintiffs and fail to allege acts or omissions below the
 17    standard of care to support a negligence claim. Id. at 4. Defendant Chase contends that
 18    Plaintiffs fail to establish a work or employment relationship between Plaintiffs and
 19    Defendant Chase to support a hostile work environment claim. Id. at 4-5. Plaintiffs
 20    contend that the FAC is adequate and, in the event that the Court is inclined to grant
 21    Defendant Chase's Motion to Dismission, request leave to file an amended complaint.
 22    (ECF No. 15 at 8).
 23          Plaintiffs' sole specific reference to Defendant Chase in the FAC is as follows:
 24    "Chase Airport Management, Inc. annexed our property into airport operation with
. 25   criminal intent placing us in a kill zone." (ECF No. 1 at 7). The Court finds that the
 26    allegations of the FAC related to Defendant Chase "are conclusory and not entitled to be
 27    assumed true." Iqbal, 556 U,S. at 680-81. Plaintiff fails to allege facts to state a claim
 28

                                                    5
                                                                               3:19-cv-01152-WQH-NLS
 1 against Defendant Chase. The Motion to Dismiss by Defendant Chase (ECF No. 4) is
 2   granted.
 3      B. Defendant FAA
 4           Defendant FAA contends that Plaintiffs failed to wait the requisite six months for
 5   the FAA's investigative process to be complete before filing their Complaint. (ECF No.
 6   6-1 at 1). Defendant FAA asserts that on January 22, 2019, Plaintiffs signed and dated an
 7   Administrative Claim to the FAA (Ex. A to George Deel., ECF No. 6-2 at 4). Defendant
 8 FAA asserts that on February 4, 2019, Defendant FAA received Plaintiffs' Claim. (George
 9   Deel.   ~   4, ECF No. 6-2 at 2). Plaintiffs contend that the FAC is adequate and, in the event
10   that the Court is inclined to grant Defendant Chase's Motion to Dismission, request leave
11   to file an amended complaint. (ECF No. 15 at 8).
12           Pursuant to the Federal Tort Claims Act, a jurisdictional prerequisite to bringing a
13   lawsuit in federal court against the United States in tort is the filing of an administrative
14   claim with the appropriate federal agency. Jerves v. United States, 966 F.2d 517, 518-19
15   (9th Cir. 1992). Once the administrative claim has been filed, the federal agency has six
16   months to act. 28 U.S.C. § 2675(a). The claimant can file a civil suit under the FTCA only
17 ·after the agency either denies the claim in writing or fails to make a final disposition of the
18   claim within six months after it is filed. Id. "'[T]he statutory procedure is clear.' A tort
19   claimant may not commence proceedings in court against the United States without first
20   filing ... [a] claim with an appropriate federal agency and either receiving a conclusive
21   denial of the claim from the agency or waiting for six months to elapse without a final
22   disposition of the claim being made." Jerves, 966 F .2d at 519 (quoting Caton v. United
23   States, 495 F.2d 635, 638 (9th Cir.1974)).
24           Plaintiffs signed and dated an Administrative Claim to the FAA on January 22, 2019.
25   Plaintiffs filed a Complaint on April 2, 2019 and a FAC on May 22, 2019 in California
26   Superior Court. Plaintiffs did not wait the requisite six months for Defendant FAA to act.
27   Defendant FAA made a final disposition of Plaintiffs' Administrative Claim on June 25,
28

                                                      6
                                                                                3:19-cv-01152-WQH-NLS
 ·1 2019. Plaintiffs' action against Defendant FAA was premature and the Court does not have
 2   subject matter jurisdiction over Plaintiffs' claims. See Jerves, 966 F.2d at 519.
 3           A lawsuit filed prior to the exhaustion of a claimant's administrative claim is
 4   premature and must be dismissed. McNeil v. United States, 508 U.S. 106, 113 (1993). As
 5   a general rule, a premature complaint cannot be cured through amendment; instead, the
 6   claimant must file a new suit. Duplan v. United States, 188 F.3d 1195, 1199 (10th Cir.
 7   1999) (citing Sparrow v. USPS, 823 F. Supp. 252, 254-55 (E.D. Cal. 1993)). "Allowing
 8   claimants generally to bring new suit under the FTCA before exhausting their
 9   administrative remedies ·and to cure the jurisdictional defect by filing an amended
10   complaint would render the exhaustion requirement meaningless and impose an
11   unnecessary burden on the judicial system." Duplan, 188 F.3d at 1199. Any further
12   amendment would be futile because Plaintiffs have failed to meet the pre-litigation,
13   waiting-period requirement of the Federal Tort Claims Act. 1
14       C. Defendant County
15          Defendant County contends that Plaintiffs' FAC is "so vague and unconventional in
16   form and style that it fails to inform the defendants what; exactly, they each are being
17   accused of, and what relief is being sought from each defendant (as opposed to other
18   defendants), and on what theory of liability." (ECF No. 9-1 at 11). In the alternative,
19   Defendant County contends that Plaintiffs' FAC should be dismissed for failure to state a
20   claim for two reasons: (1) Plaintiffs fail to plead facts that, if proved, would satisfy the
21   essential elements of the alleged causes of action and (2) Plaintiffs' claims are barred by
22   res judicata pursuant to this Court's Order dismissing Plaintiffs' Complaint with prejudice
23   in a previous related case, Lewis I. Id. at 12; see Lewis I, No. 18-cv-0843-WQH-NLS,
24   2019 WL 142163 (S.D. Cal. Jan. 8, 2019).
25
26
     1
       "The Federal Tort Claims Act (FTCA or Act) provides that a tort claim against the United States 'shall
27   be forever barred' unless it is presented to the 'appropriate Federal agency within two years after such
     claim accrues' and then brought to federal court 'within six months' after the agency acts on the claim. 28
28
     U.S.C. § 2401(b)." U.S. v. Kwai Fun Wong, 135 S.Ct 1625, 1629 (2015).

                                                         7
                                                                                         3: 19-cv-01152-WQH-NLS
         1         Defendant County contends that both Lewis I and the current action arise out of the
         2   same transactional nucleus of facts: operations taking place at or near the Ramona Airport
         3   in San Diego, CA. (ECF No. 9-1 at 21 ). Defendant County contends that the alleged harm,
         4   the allegedly infringed rights, and the amount of damages sought are the same in both
         5   actions. Id. at 21. Defendant County contends that a final judgment on the merits was
         6   issued in Lewis I. Id. at 22. Defendant County contends that there is identity or privity
         7   between parties because San Diego County officials were sued in their official capacities
         8   in Lewis I and San Diego County itself is a Defendant in the current action. Id. at 22-23.
         9         Pursuant to the doctrine of res judicata, "'a valid, final judgment on the merits
        10   precludes parties or their privies from relitigating the same cause of action in a subsequent
        11   suit."' San Diego Police Officers' Ass 'n v. San Diego City Employees' Retirement System,
        12   568 F.3d 725,734 (9th Cir. 2009) (quoting Le Pare Cmty. Ass'n v. Workers' Comp. Appeals
        13   Bd., 110 Cal. App.4th 1161 (2003)). "Thus three requirements have to be met: (1) the
    '


'
    '
        14   Sf:)Cond lawsuit must involve the same cause of action as the first one, (2) there must have
        15   been a final judgment on the merits in the first lawsuit and (3) the party to be precluded
        16   must itself have been a party, or in privity with a party, to that first lawsuit." San Diego
        17   Police Officers' Ass 'n, 568 F.3d at 734. The party asserting res judicata has the burden to
        18   demonstrate that its requirements are met. Shapley v. Nevada Bd. a/State Prison Comm 'rs,
        19   766 F.2d 404 (9th Cir. 1985).
        20         An identity of claims exists when two suits arise from the same transactional nucleus
        21   of facts. Tahoe-Sierra Pres. Council v. Tahoe Reg'! Planning Agency, 322 F.3d 1064,
        22   1078 (9th Cir. 2003). Two events are part of the same transaction or series of transactions
        23   where the claims share a factual foundation such that they could have been tried together.
        24   Western Systems, Inc. v. Ulloa, 958 F.2d 864, 871 (9th Cir. 1992). "Different theories
        25   supporting the same claim for relief must be brought in the initial action." Id. In Lewis I,
        26   the Complaint alleged that the Defendants "aided and abetted [a] racist bigoted hostile hate
        27   group" and "supported and empowered doe pilots acting in a racist bigoted host[ile] group
        28   directed towards our family." Lewis I, 2019 WL 142163, at *1. The Complaint further

                                                           8
                                                                                      3:19-cv-01152-WQH-NLS
 1 alleged that the actions of the Defendants infringed upon Plaintiffs "right[ ] to live in peace
 2   without fear" and prevented Plaintiffs from "[o]perat[ing their] licensed childcare facility
 3   as [they] had done for the past 30 years." Id. In the current action, Plaintiffs allege that
 4   Defendants drove them out of their home and forced the closure of their childcare business.
 5   (ECF No. I at 9).        In both Complaints, Plaintiffs seek damages in the amount of
 6   $25,000,000.00. (ECF No. 1 at 6; Ex. I, ECF No. 9-2 at 10). The Court concludes that
 7 there is an identity of claims between Lewis I and the current action.
 8          Pursuant to the second element, "the phrase 'final judgment on the merits' is often
 9   used interchangeably with 'dismissal with prejudice."' Stewart v. U.S. Bancorp, 297 F .3d
10   953; 956 (9th Cir. 2002); see Headwaters, Inc. v. United States Forest Serv., 399 F.3d
11   104 7, 1052 (9th Cir. 2005) ("a stipulated dismissal of an action with prejudice in a federal
12   district court generally constitutes a final judgment on the merits and precludes a party
13   from reasserting the same claims in a subsequent action in the same court"); see also
14   Classic Auto Refinishing, Inc. v. Marino (In re Marino), 181 F:3d 1142, 1144 (9th Cir.
15   1999) ("We, of course, have no quarrel with the general premise that a dismissal with
16   prejudice has res judicata effect. There can be little doubt that a dismissal with prejudice
17   bars any further action between the parties on the issues subtended by the case."). In
18   addition, "Supreme Court precedent confirms that a dismissal for failure to state a claim
19   under Rule 12(b)(6) is a 'judgment on the merits' to which res judicata applies." Stewart,
20   297 F.3d at 957 (citing to Federated Dep't Stores v. Moitie, 452 U.S. 394, 399 n. 3 (1981 )).
21   In Lewis I, this Court issued an Order granting Defendants' Motion to Dismiss for failure
22   to state a claim under Rule 12(b)(6) and dismissing Plaintiffs' Complaint with prejudice.
23   Lewis I, 2019 WL 142163, at *3. The court concludes that there was a final judgment on
24   the merits in Lewis I.
25         Pursuant to the third element, "[a] suit against a governmental officer in his official
26   capacity is equivalent to a suit against the governmental entity itself." Larez v. City ofLos
27   Angeles, 946 F.2d 630, 646 (9th Cir. 1991) (citing McRorie v. Shimada, 795 F.2d 780, 783
28   (9th Cir. 1986)); see also Rivera v. County a/San Bernardino, No. CV 16-795 PSG{KSx),

                                                   9
                                                                              3: 19-cv-01152-WQH-NLS
 1 2017 WL 5643153, at *9 n.2 (C.D. Cal. Mar. 8, 2017) ("To the extent that Plaintiff asserts
 2 the § 1983 claim against Sheriff Gore in his official capacity, such a claim is duplicative
 3   of Plaintiffs claim against the County of San Diego and is dismissed with prejudice.");
 4 Normandeau v. City ofPhoenix, 516 F.Supp.2d 1054, 1070 (D. Ariz. 2005) ("Ms. Stanton,
 5 whom Plaintiff sued in her official capacity as Director of MVD, is in privity with the
 6   MVD, which was a defendant in the 1991 Complaint."). In Lewis I, "Defendants William
 7   Gore, Dianne Jacob and Helen Robbins-Meyer [were] public employees of the state of
 8   California" and the County of San Diego. Lewis I, 2019 WL 142163, at* 1-2. In Lewis I,
 9   Plaintiffs filed a Complaint against Defendants Gore, Jacob, and Robbins-Meyer "for
10   injury resulting from an act or omission in the scope of [their] employment as a public
11   employee." Id. at 2. In the current action, Plaintiffs filed a Complaint against the County
12   of San Diego. The Court concludes that Defendant County was in privity with Defendants
13   Gore, Jacob, and Robbins-Meyer in Lewis I. The Court concludes that all elements of res
'14 judicata are met. Plaintiffs' claim against Defendant County of San Diego is barred by the
15   doctrine of res judicata. Any amended complaint that Plaintiff could bring would be barred
16   by the application of res judicata, rendering amendment futile. 2
17                                               CONCLUSION
18          IT IS HEREBY ORDERED that the Motion to Dismiss filed by Defendant Chase
19   Airport Management Inc. (ECF No. 4) is GRANTED with leave to amend.
20          IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant Federal
21   Aviation Administration (ECF No. 6) is GRANTED. Plaintiffs' First Amended Complaint
22   is DISMISSED as to Defendant Federal Aviation Administration with prejudice.
23
24
     2 The Court has considered Plaintiffs' prose status. Haines v. Kerner, 404 U.S. 519, 520-21 (1972) (Pro
25
     se pleadings are held to a less stringent standard than those drafted by lawyers). Although a prose plaintiff
26   is normally entitled to notice and an opportunity to amend before dismissal, it is clear in this instance that
     no amendment can cure the defects of claims brought against Defendant Federal Aviation Administration
27   and Defendant County of San Diego. See Lopez v. Smith, 203 F.3d 1122, 1129 (9th Cir. 2000) ("Under
     Ninth Circuit case law, district courts are only required to grant leave to amend if a complaint can possibly
28   be saved.")

                                                          10
                                                                                           3: 19-cv-01152-WQH-NLS
•
         1          IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendant County
     2       of San Diego (ECF No. 9) is GRANTED.              Plaintiffs' First Amended Complaint is
     3       DISMISSED as to Defendant County of San Diego with prejudice.
     4             IT IS FUTHER ORDERED that the Motion to Strike a Prayer for Punitive Damages
     5       filed by Defendant County of San Diego (ECF No. 9) is DENIED as moot.
     6             Plaintiff may file a Motion to File an Amended Complaint within sixty (60) says of
     7       the date of this Order. Ifno motion is filed, the Clerk of the Court shall close this case.
     8
     9
    10       DATED:
    11                                                     WILLIAM Q. _H1J...
                                                           United States District Judge
    12
    13
    14
    15
    16
    17
    18
    19
    20
    21
    22
    23
    24
    25
    26
    27
    28

                                                          11
                                                                                      3:19-cv-01152-WQH-NLS
        •




.. ~,
